United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3551
                                  ___________

Douglas J. Sample,                      *
                                        *
      Plaintiff - Appellant,            *
                                        *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
                                        *
Kenneth Apfel, Acting Commissioner * [UNPUBLISHED]
of Social Security Administration,      *
                                        *
      Defendant - Appellee.             *
                                   ___________

                           Submitted: April 20, 1999
                              Filed: May 7, 1999
                                 ___________

Before BEAM and HANSEN, Circuit Judges, and KOPF,1 District Judge.
                            ___________

PER CURIAM.

    Douglas Sample appeals from the district court’s2 order affirming the
Commissioner’s decision denying him supplemental security income under Title XVI

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, sitting by designation.
      2
      The Honorable Charles R. Wolle, Chief United States District Judge for the
Southern District of Iowa.
of the Social Security Act. Having carefully reviewed the record and the parties’
briefs, we conclude that the decision of the Commissioner is supported by substantial
evidence on the record as a whole and that Sample is not entitled to supplemental
security income. Because an extended opinion would serve no useful purpose in this
fact-intensive case, we affirm the decision of the district court without further
discussion. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-